UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-KSB/A Amendment No. 1 [X] Annual report under section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 []Transition report under section 13 or 15(d) of the Securities Exchange Act of for the transition period from to . Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Name of small business issuer as specified in its charter) Nevada #98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 5840 El Camino Real, Suite 108, Carlsbad, CA92008 (Address of principal executive offices) (760) 438-5470 (Issuer's telephone number) Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock, par value $0.001 per share Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act: [] Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [] No [X ] State issuer’s revenues for its most recent fiscal year: $981,919 The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of April 15, 2008, was $2,496,309. As of April 15, 2008, there were outstanding an aggregate of 10,028,233 shares of common stock, $0.001 par value per share. As of April 15, 2008, the registrant had 333,333 shares of preferred stock, $0.001 par value per share, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Transitional Small Business Disclosure Format:Yes []No [X] EXPLANATORY NOTE This abbreviated Amendment No. 1 to Form 10-KSB/A for the year ended December 31, 2007 is being filed to amend Part II Item 8A “Controls and Procedures” and to revise the certifications of the Principal Executive Officer and the Principal Financial Officer to conform to the form of certification in Item 601(b)(31) of Regulation S-B. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1034, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on September 18, 2008. WHO’S YOUR DADDY, INC. By: /s/ Michael R. Dunn Michael R. Dunn Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on September 18, 2008. /s/Michael R. Dunn Chairman, Chief Executive Officer, and Michael R. Dunn Principal Financial Officer /s/Edon Moyal EVP and Director Edon Moyal /s/Derek Jones Director Derek Jones Item 8A .Controls and Procedures Conclusion Regarding Effectiveness of Disclosure Controls and Procedures In connection with the audit of our financial statements for the year ended December 31, 2007, McKennon, Wilson & Morgan, LLP (“McKennon”), our independent auditors, informed the Board of Directors on May 2, 2008, of “material weaknesses” and several “significant deficiencies” that collectively constituted a “material weakness” in our internal control over financial reporting under standards established by the Public Company Accounting Oversight Board. A MATERIAL WEAKNESS is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. A SIGNIFICANT DEFICIENCY is a deficiency, or combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the Company’s financial reporting. The following material conditions were identified: · Procedures are not in place to properly cut-off accounts payable and accrue un-invoiced liabilities. · The accounting department lacks adequate skills to account for stock based compensation for employees and non-employees related to options, stock issued for liabilities or services, and derivative accounting for convertible debt with a conversion rate with no floor (causing derivative accounting). · Disbursements of payroll outside the Company’s third-party payroll processing system are not properly reconciled to the appropriate accrued liability accounts. · All necessary monthly account reconciliations are not prepared and reviewed by management. The following significant deficiencies were identified: · The Company does not have a comprehensive and formalized accounting and procedures manual. · The Company does not always retain proper documentation for audit support. · While the Company does a physical inventory monthly, there is no reconciliation from month to month that tracks shipments, promotional give-aways, or samples used. · Expense reports are often not submitted in a timely manner and not always supported by receipts. · There are no procedures for closing reporting periods. · The Company does not initiate purchases with purchase requisition forms approved by management, or record receipt of purchases in a receiving log. · The Company has disclosed its compliance with Emerging Issues Task force 01-9, “Accounting for Consideration Given by a Vendor to a Customer,” but the board of directors has not adopted a formal policy. · The Company records revenue at the time of shipment, however, the Company has limited history with collectibility of some amounts, because the customer has not “sold-through” product to the end customer or retailer. · If management issues a check for a payable when the staff accountant is out of the office, there is no procedure to assure that the payable is taken off the book. Based upon findingsof McKennon, the Company's management, including the PEO and PFO, concluded that, as of December 31, 2007, the Company's internal controls over financial reporting were not effective. Management, including our principal executive officer (PEO) and principal financial officer (PFO), relied on the findings of McKennon in evaluating the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”). Based on these findings, our management, including our PEO and our PFO, concluded that our disclosure controls and procedures were not effective as of December 31, 2007, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our PEO and our PFO, as appropriate, to allow timely decisions regarding required disclosure. The Company engaged an external finance and accounting advisory firm with relevant SEC compliance experience to assist the Company in initiating financial and disclosure controls recommended by McKennon and to establish additional procedures to strengthen the Company’s financial and disclosure controls.It is also intended that it will help ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules. Lastly, it is intended thatit will assist in a search for a qualified Controller.Additionally, funding permitting, we intend to improve our internal control over financial reporting in an effort to remediate deficiencies through improved supervision and training of our staff.Additional effort is needed to fully remedy these deficiencies and we intend to continue our efforts to improve and strengthen our control processes and procedures. The Company’s implementation of reforms is subject to its ability to secure financing. Changes In Internal Control Over Financial Reporting Other than as described above, there were no changes in our internal control over financial reporting during the quarter ended December 31, 2007 that materially affected or are reasonably likely to materially affect, our internal control over financial reporting.
